United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-11045
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PHILLIP JOSEPH CROW,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 4:05-CR-55
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Phillip Joseph Crow pleaded guilty to assault of a federal

employee and using and carrying a firearm during a crime of

violence.   See 18 U.S.C. §§ 111(a)(1), 111(b), and 1114; 18

U.S.C. § 924(c)(1)(A).   He appeals the sentence imposed for his

assault offense.   Crow asserts that a six-level enhancement to

his offense level under U.S.S.G. § 3A1.2(b) was improper because

the enhancement was based on the district court’s clearly

erroneous finding that Crow’s assault was motivated by the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-11045
                                 -2-

victim’s status as a government employee.   Based on the record as

a whole, such a finding was plausible and therefore not clearly

erroneous.    See United States v. Gonzales, 436 F.3d 560, 584 (5th

Cir. 2006).

     Accordingly, the judgment of the district court is AFFIRMED.